Title: To Alexander Hamilton from Peter Shoemaker, 17 December 1799
From: Shoemaker, Peter
To: Hamilton, Alexander


          
            Sir
            Fort Fayette December 17th. 1799
          
          Agreable to your Orders of the 12 of November I marched from Easton with the Company Under my Command and arrived at this post on the 16 Instant without the loss of a Single man or any other casualty
          We performed the March In Twenty two Days not withstanding being deteined three Days by bad weather—I am Sir with every Sentiment of Respect your Most Obedient Humble Servant
          
            Peter Shoemaker
            Capt 2d US Regt
          
          Majr. Genl. A. Hamilton
        